Citation Nr: 1505069	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  07-30 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This matter derives from an appeal of the initial disability rating assigned for posttraumatic stress disorder (PTSD), which became service connected in the April 2006 rating decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that, if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted as a result of that disability).

In November 2009, the Board denied the Veteran's appeal for an initial disability rating in excess of 30 percent for PTSD.  The Veteran appealed the November 2009 Board decision to the United States Court of Appeals for Veterans Claims ("Court").  In an August 2011 Memorandum Decision, the Court vacated the November 2009 Board decision, and remanded the claim.  Thereafter, in a September 2011 rating decision, the RO granted a higher PTSD disability rating to 50 percent, effective from August 7, 2009.  In an April 2012 decision, the Board granted a 70 percent PTSD disability rating, effective for the entire rating period from February 2, 2006.  

As part of the April 2012 decision, the Board found that the issue of entitlement to a TDIU was not on appeal.  The Veteran appealed that limited portion of the decision to the Court.  In a May 2013 Joint Motion for Remand, the parties agreed that the Board erred by not addressing the issue of entitlement to a TDIU in the April 2012 decision, and remanded the issue of TDIU.  In September 2013, the Board remanded the issue of entitlement to a TDIU for adjudication by the RO, following the submission of additional evidence in support of the claim.  

The Board remanded the matter again in June 2014 for additional development and readjudication by the RO.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  For the entire rating period from February 2, 2006, the percentage ratings for the service-connected disabilities meet the minimum combined schedular rating criteria under 38 C.F.R. § 4.16(a) (2014) for eligibility for a TDIU, as service connection is in effect for at least one disability rated at 40 percent with additional service-connected disabilities such that the combined disability rating is at least 
70 percent. 

2.  For the entire rating period from February 2, 2006, the Veteran has been unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met from February 2, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25, 4.26 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  Given the favorable outcome adjudicated herein, resulting in a grant of a TDIU under 38 C.F.R. § 4.16(a), no further explanation is required as to how VA has fulfilled the duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

TDIU Legal Criteria

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice, 22 Vet. App. 447; Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2014).

TDIU Analysis

The Veteran asserts that service-connected PTSD and right knee disabilities have resulted in unemployability.  Specifically, the Veteran contends that, although he has worked as a self-employed farmer for several years during the rating period on appeal, such employment should not be considered gainful, and that VA should find him unemployable due to service-connected disabilities.  See, e.g., February 2012 VA Form 21-8940; December 2013 Veteran letter.
 
For the period from February 2, 2006, service connection has been in effect for multiple disabilities including PTSD, rated at 70 percent disabling; a back disability, rated at 20 percent disabling; and malaria, rated as noncompensably 
(0 percent) disabling.  Based on the disabilities listed above alone, the Veteran has had a combined schedular disability rating of at least 80 percent for the period from February 2, 2006.  38 C.F.R. §§ 4.25, 4.26.  A combined disability rating of 90 percent has been in effect since November 18, 2011 based on an increased rating for a hearing loss disability, rated at 20 percent disabling from November 18, 2011, and additional grants of service connection for tinnitus, rated at 10 percent disabling from December 31, 2008, and a right leg disability, rated at 10 percent disabling from November 18, 2011.

As PTSD has been rated at 40 percent or more, and the combined disability rating has been 70 percent of more for the entire rating period from February 2, 2006, the Veteran has met the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  For this reason, application of a TDIU is appropriate so long as the severity of the disabilities rendered the Veteran unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

After a review of all the evidence, lay and medical, the Board finds that, for the period from February 2, 2006, the evidence is at least in equipoise as to whether all the Veteran's service-connected disabilities together rendered him unable to secure (obtain) or follow (maintain) substantially gainful employment.  Based on a thorough review of the assigned disability ratings, medical evidence, and statements from the Veteran, the Board finds that the overall disability picture has been relatively consistent throughout the entire rating period from February 2, 2006, with some evidence of worsening hearing loss, tinnitus, and right leg disability.  While the disability rating for hearing loss increased (effective November 18, 2011), and service connection for the right leg and tinnitus disabilities occurred after February 2, 2006, the service-connected PTSD disability has predominated throughout the rating period from February 2, 2006, and has not worsened.  As discussed in more detail below, the Veteran's statements reflect that the service-connected PTSD symptoms have been the main factor affecting employability, although other service-connected disabilities are shown to contribute to occupational impairment that causes unemployability, and all service-connected disabilities have been considered in the grant of TDIU, as specifically required under 38 C.F.R. § 4.16(a) (providing that TDIU is to be based on service-connected disabilities, and further provides combined rating percentage eligibility based on all service-connected disabilities to qualify under 38 C.F.R. § 4.16(a)). 

In an August 2014 VA medical opinion that followed a comprehensive review of the symptoms and occupational impairment due to the service-connected disabilities, a VA examiner indicated that the service-connected disabilities have made it "more difficult for the Veteran to perform in his current work endeavor of farming."  The VA physician explained that the right leg disability symptoms cause "increasing difficulty with prolonged standing, sitting, walking, or driving his vehicle in rough terrain in the fields at work."  The hearing loss and tinnitus disabilities combined to make it difficult for the Veteran to hear and understand conversations, and to go sleep and stay asleep.  The VA physician did not provide an opinion as to whether the Veteran is unemployable due to the service-connected disabilities. 

As to the service-connected PTSD, the VA examiner in August 2014 described how the Veteran does not like change and has difficulty with changes or stress.  While noting that the Veteran can perform as a farmer, the VA examiner listed symptoms affecting occupational functioning, including chronic sleep impairment, disturbances in mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.

The Veteran has submitted four VA Form 21-8940s (Application for Increased Compensation Based on Unemployability) during the rating period.  On each form, the Veteran reported four years of high school education as his highest level of education, but no additional career or vocational training.  The dates of employment are inconsistent across the four forms; however, the evidence as a whole, including the Veteran's written statements, tends to support a finding that the Veteran retired from a position as a yard master with a railroad company in or around August 2004, and transitioned to self-employed farming work.  

During a September 2006 VA joints examination, the Veteran reported that he gave up the yard master job, which he indicated was due to PTSD symptoms.  Additional detail was provided during an August 2006 VA PTSD examination, when the Veteran reported increased fear and anxiety following a promotion, and difficulty managing people and anger problems, all of which lead to resignation of the management position five years short of retirement age.  The examination report noted PTSD symptoms including avoidance behaviors, "workaholic to reduce intrusive thoughts," anger problems and verbal abuse of others, low stress tolerance, and poor coping skills.  

In a December 2013 letter, the Veteran indicated that he maintains work as a farmer to stay occupied and avoid self-destruction.  The Veteran explained that the farming work is not profitable and should not be considered gainful employment.  In an October 2011 VA Form 21-4138, the Veteran described how farm work provides desired social isolation, and that self-employment prevents problems with authority figures.  The Veteran emphasized the benefits of staying busy to avoid reliving PTSD-related memories and guilt.  In a December 2014 letter, the Veteran stated that his retirement was "mostly" due to the inability to concentrate on the tasks at hand (PTSD symptoms), but he discontinued working as a farmer in July 2013 due to the physical limitations presented by the service-connected right knee disability, and that the service-connected hearing loss disability made it difficult to communicate with others and do business.

As the evidence shows that the Veteran was only self-employed as a farmer for the period from February 2, 2006, and not an employee of a railroad company, the Veteran's employment income for the period from February 2, 2006 is based only on farming.  In the August 2009 TDIU application (VA Form 21-8940), the Veteran reported an income from farming of $11,976.00 over the previous year, and a highest gross earnings per month of $985.00.  In 2009, the United States Department of Commerce, Bureau of the Census, defined the poverty threshold for one person as $11,161 for those under 65 years of age, and $10,289 for those 65 years of age and older.  The Veteran was born on July [redacted], 1949, making him under 65 in 2009.

The service-connected PTSD manifested symptoms such as anger problems and verbal abuse of others, low stress tolerance, and poor coping skills that made it challenging enough for the Veteran to work in a traditional, structured work environment.  The Veteran reported that retired only five years short of earning retirement benefits, and that he became self-employed to stay busy and avoid intrusive thoughts related to the PTSD.  The evidence also shows the physical limitations presented by the service-connected right knee disability, and that the service-connected hearing loss disability made it difficult to communicate with others and do business.  While not all financial information has been made available, the Veteran has consistently reported income that is marginally above, if not below, the U.S. poverty threshold for one person.  For the entire rating period from February 2, 2006, the service-connected PTSD has been rated at 70 percent, which is indicative of serious deficiency in occupational functioning.  

Based on the Veteran's service-connected disability symptoms and occupational impairment - which also includes difficulty with prolonged standing, sitting, walking, or driving due to a right knee disability, and problems hearing others due to hearing loss and tinnitus - there is some evidence that traditional sedentary and non-sedentary work in an environment where working with others is required would be infeasible.  The Veteran's annual earnings as a self-employed farmer approximate the income level at the U.S. poverty threshold, which supports a finding that work that can accommodate the Veteran's service-connected disability symptoms and impairment may be considered marginal employment.  For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities are of sufficient severity to preclude him from obtaining or retaining gainful employment to warrant a TDIU for the period from February 2, 2006.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16. 
 

ORDER

For the period from February 2, 2006, a TDIU is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


